Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of gum arabic as the ionic emulsifier, modified starch as the non-ionic emulsifier and perfume as the active ingredient in the reply filed on 12/17/2020 is acknowledged.
Status of Examination
	Claims 1-11 and 13-15 are pending and currently under examination.
Applicant claims a method of producing a polyurea core-shell microcapsule slurry comprising the steps of admixing a hydrophobic active ingredient, such as a fragrance and at least one polyisocyanate having at least three isocyanate functional groups to form an oil phase, wherein the oil phase is essentially free from diisocyanate, dissolving an ionic emulsifier in water, such as gum Arabic, to form a water phase, providing an oil-in-water dispersion by mixing the water phase with the oil phase and applying conditions sufficient to induce interfacial polymerization to form microcapsules in the form of a slurry.  No substantial amount of amine or polyamine is added at any stage of the process and the process does not comprise a further step of adding a cationic polymer for form an outer coating to the microcapsule.  The at least one polyisocyanate having at least three isocyanate functional groups is present in an amount comprised between 1-15 wt% or more specifically 2-6 wt% of the oil phase.  The slurry may be dried to provide dried microcapsules.  The slurry or dried microcapsules may be 
	The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 14 is objected to because of the following informalities:  it appears an errant “a” is added before “water” in element (b) of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. (US 2007/0042182 A1) in view of Konno et al. (US 6,090,886 A) as evidenced by the product webpage for VORANATE M 580 (hereinafter “Webpage”) and Brain et al. (US 4,145,184 A).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Markus et al. exemplify a method of providing polyurea microcapsules that encapsulate a fragrance oil involving the steps of mixing the fragrance oil pine oil with the polyisocyanate Voronate M 580, which is a polymethylene polyphenylisocyanate (IE aromatic polyisocyanate) with a functionality of 2.8 (See cited Webpage, page 1), meaning the vast majority of the polyisocyanates contain 3 or more isocyanate functional groups, providing a water phase that contains polyethylene glycol 4000, mixing the two phases to provide a dispersion and providing conditions suitable for forming microcapsules that encapsulate the fragrance oil (abstract, para [0144], [0152], Table 1).  The polyisocyanate is provided in approximately 16 wt% of the oil phase, but also exemplifies other processes where the Voronate M-580 comprises approximately 5 wt% of the oil phase, which falls directly within the concentration of the polyisocyanate required by claims 1 and 3-4 (Table 1).  While Voronate M-580 appears to contain a small amount of diisocyanate, such a small amount is considered to read on “essentially free from diisocyanate” recited in Claim 1.  Nonetheless, Markus et al. also teaches that 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Markus et al. teach the process for forming polyurea microcapsules as discussed above, but fail to specifically teach that the gum emulsifier is gum Arabic.  The teachings of Konno et al. help to cure this deficit.

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markus et al. and Konno et al. because they are both directed to forming polyurea capsules through use of triisocyanates to encapsulate a hydrophobic active, such as a fragrance.  Based upon the teachings of Markus et al., and specifically example 9 of Markus et al., it would have been obvious to prepare polyurea based core-shell microcapsule slurry without the use of polyamine by admixing a hydrophobic active, such as perfume, with a at least one aromatic polyisocyanate having at least three isocyanate functional groups to form an oil phase that consists essentially of the perfume and polyisocyanate, adding the oil phase to a water phase that contains a polyol, such as PEG 4000 and applying conditions sufficient to induce interfacial polymerization and form microcapsules in the form of a slurry.  Additionally, as Markus et al. teach addition of gums to the aqueous phase to add in forming a stable dispersion and as Konno et al. teach that gum Arabic is one such gum that can be added to the aqueous phase during the process of forming polyurea capsules, it would have been obvious to one of ordinary skill in the art to select gum Arabic and mix the same with the aqueous phase during the process of example 9 of Markus et al. in order to provide an even more well dispersed discontinuous oil phase in the water phase, with a reasonable expectation of success.  Regarding the requirement that the oil phase is essentially free from diisocyanate, such would have been obvious as Markus et al. exemplifies use of a polyisocyanate that contains very little diisocyanate and because Markus et al. further suggest that triisocyanates may be used as the polyisocyanates for making the polyurea microcapsules. Regarding the requirement that the process does not further contain a step of adding a cationic polymer to form an outer coating to the microcapsule, such would have been easily envisioned from the teachings of Markus et al. which teaches embodiments which do not contain a further polymer addition step, or addition steps that don’t involve cationic polymers.  Thus, by following the combined teachings of Markus et al. and Konno et al., a microcapsule slurry according to claim 1 would have been obtained having microcapsules with a core-shell morphology that encapsulated a fragrance and comprise a shell consisting essentially of polymerized polyisocyanate comprising at least three isocyanate functional groups and gum Arabic, and wherein the shell does not have a cationic coating.
	In regards to the concentrations of polyisocyanate as a wt% of the oil phase required in claims 1 and 3-4, as Markus exemplifies use of polyisocyanates at a wt% of the oil phase that falls directly within the concentration ranges claimed, such would have been obvious.  Furthermore, it will be readily apparent to one of ordinary skill in the art that the amount of polyisocyanate in the oil phase will determine the thickness of the capsule wall of the microcapsule and as such is a result effective variable that would have been further obvious from routine optimization of the polyisocyanate concentration until the desired wall thickness was obtained, absent evidence to the contrary.
	In regards to claims 13 and 14, Markus et al. specifically teach that the composition containing water (IE a perfumery carrier/solvent) and microcapsules encapsulating the fragrance can be used in compositions such as fragrance compositions or liquid detergents, which liquid detergents containing microencapsulated fragrance Brain et al. evidences typically contain amounts of surfactant directly within/encompassed by the very broad range of surfactant concentration required by claim 14 of 2-65% (See Brain et al., claim 13).  Thus, the perfuming and liquid perfumed laundry care products of claims 13 and 14 would have been prima facie obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. (US 2007/0042182 A1) and Konno et al. (US 6,090,886 A) as evidenced by the product webpage for VORANATE M 580 (hereinafter “Webpage”) and Brain et al. (US 4,145,184 A) as applied to claims 1, 3-4, 6-9, 11 and 13-14 above, and further in view of Jabs et al. (US 4,847,152 A).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Markus et al. and Konno et al. as evidenced by Webpage and Brain et al. suggest the process and products of claims 1, 3-4, 6-9, 11 and 13-14 as discussed above.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Markus et al. and Konno et al. as evidenced by Webpage and Brain et al. suggest the process and products of claims 1, 3-4, 6-9, 11 and 13-14 as discussed above, but fail to teach that the microcapsule slurry is dried or that the polyisocyanates comprise a mixture of aliphatic and aromatic polyisocyanates in the required ratios.  The teachings of Jabs et al. help to cure this deficit.
Jabs et al. teach generating a suspension of microcapsules through the use of an aliphatic isocyanate and an aromatic isocyanate and an amine (abstract, col 2, ln 4-15, 52, col 3, ln 15-34; col 4, ln 26-28).  The suspensions of microcapsule may be dried through spray-drying to produce a powder (col 6, 12-16).  Jabs et al. teach that the aromatic isocyanate is present in at least 30% of the isocyanate mixture, resulting in a aratio of aliphatic to aromatic isocyanate of at least 70:30, where a ratio wherein the amount of aromatic isocyanate is increased is highly suggested by the “at least” language (col 3, ln 15-20).  Jabs et al. further exemplifies an aliphatic to aromatic ratio of 100:20, wherein the incorporation of an aromatic isocyanate into the microcapsule wall aided in retaining the encapsulated color former solution within the microcapsule (col 6, ln 55 to col 7, ln 41).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markus et al., Konno et al. and Jabs et al. because they are all directed to forming polyurea capsules. An ordinarily skilled artisan would have been motivated to spray dry the microcapsule slurry as taught by Jabs et al., in order to produce an agglomerate-free microcapsule powder which would be easy to store.  Regarding the ratio range of aliphatic to aromatic isocyanates recited in claim 5, as Jabs et al. highly suggests that the ratio may be shifted from 70:30 to a higher percentage of aromatic isocyanate and because Jabs et al. evidences that the amount of aromatic isocyanate in the mixture is a result effective variable that effects the permeability of the wall by the encapsulated material, it would have been obvious to one of ordinary skill in the art to routinely optimize the amount of aromatic isocyanate in the mixture until the desired shell permeability was obtained.  Regarding claim 15, as Jabs et al. teach drying the microcapsules and Markus et al. teach including the perfume containing microcapsules in a detergent composition, which Brain et al. evidence are commonly provided in dry powdered/granular form (claim 8, col 9, ln 35-65), it would have been obvious to one of ordinary skill in the art to provide the dried microcapsules in a dry powder laundry detergent composition.  Pertaining to the broad concentration of surfactant in the detergent composition, as Brain evidences that surfactants are typically present in powdered detergent compositions in an amount that falls directly within and is encompassed by this broad claimed range, the surfactant percentage would have been obvious. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 9-15 of copending Application No. 16/320118 (hereinafter ‘118) in view of Markus et al. and Jabs et al. Claims 1, 3-6 and 9-15 of ‘118 disclose very similar processes and compositions as instant claims 1-11 and 13-15, but differ therefrom in that they do not specify that the oil phase is essentially free from diisocyanate, the percentages of the at least one polyisocyanate having at least three isocyanate functional groups in the oil phase, that no step of adding a cationic polymer to form an outer coating on the microcapsule is performed or the inclusion of and ratio of aliphatic and aromatic polyisocyanates.  Markus et al. discloses use of triisocyanates, a concentration of the polyisocyanate containing at least three isocyanate functional groups in the oil phase that fall within all the required concentration ranges claimed and teach embodiments where a cationic polymer is not used to form an outer coating on the microcapsule.  Jabs et al. exemplify using a combination of an aliphatic and aromatic polyisocyanates and provide motivation for optimizing the ratio polyisocyanates.  Thus, claims 1-11 and 13-15 would have been obvious over the disclosure of claims 1, 3-6 and 9-15 of ‘118 in view of Markus et al. and Jabs et al. 
This is a provisional nonstatutory double patenting rejection.
Conclusion

No claims 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699